             4:18-cv-03166 Doc # 1 Filed: 12/10/18 Page 1 of 4 - Page ID # 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

RICHARD EPP,                                               Case No. _______________

                Plaintiff,

       vs.

NATURAL RESOURCES                                                COMPLAINT FOR
CONSERVATION SERVICE and                                       JUDICIAL REVIEW OF
SONNY PERDUE, in his official capacity                           AGENCY ACTION
as Secretary of the United States Department
of Agriculture,

                Defendants.

       Plaintiff Richard Epp (“Epp”) alleges:

                                 JURISDICTION AND VENUE

       1.       The Court has jurisdiction over the subject matter of this action pursuant to 5

U.S.C. § 702 (providing for judicial review of agency action under the APA); 7 U.S.C. §§

6997(d), 6998(b); and 7 C.F.R. §§ 11.2(b), 11.8(f), 11.9(d)(2).

       2.       Venue is proper under 28 U.S.C. § 1391(e)(2), because the property that is the

subject of the action is situated in Nebraska, Epp resides in Nebraska, and the dispute arose in

Nebraska.

                                             PARTIES

       3.       Epp is a citizen of the State of Nebraska, and resides in Aurora, Hamilton County,

Nebraska.

       4.       Defendant Natural Resources Conservation Service (the “NRCS”) is a branch of

the United States Department of Agriculture (“USDA”) and an agency of the United States.

       5.       Defendant Sonny Perdue is the Secretary of the United Statement Department of

Agriculture and is being sued in his official capacity only.



                                                 1
             4:18-cv-03166 Doc # 1 Filed: 12/10/18 Page 2 of 4 - Page ID # 2



                                       JUDICIAL REVIEW

       6.       On August 10, 2017, the NRCS, a division of the USDA, through Acting State

Conservationist Myron Taylor issued an adverse decision with respect to a wetland

determination against Epp.

       7.       Epp filed a timely Appeal Request Form challenging the NRCS determination on

February 2, 2018. A copy of this Appeal Request Form to the National Appeals Division

(“NAD”) is attached hereto as Exhibit “A” and incorporated herein by reference.

       8.       Hearing before NAD Judge Steven A. Gabrial was held on May 4, 2018 in

Lincoln, Nebraska.

       9.       On November 9, 2018, NAD Judge Gabrial filed his Appeal Determination in

Epp’s case. A copy of this Appeal Determination is attached hereto as Exhibit “B” and

incorporated herein by reference.

       10.      This Appeal Determination found:

                10.1.   That the NAD lacked jurisdiction to consider his appeal because Epp was

                        not a “participant” as defined by 7 C.F.R. § 11.1. Exhibit B, at 3.

                10.2.   That if the NAD had jurisdiction, the NRCS acted within discretion in

                        finding that the land at issue had not received a certified wetland

                        determination because such determinations “made prior to November 28,

                        1990 are not of sufficient quality to decide ineligibility for USDA

                        programs.” Exhibit B, at 8.

       11.      The NAD’s Appeal Determination is a final agency action subject to judicial

review. See 5 U.S.C. § 702, 704.

       12.      The NAD’s action was unlawful because, among other reasons, it was arbitrary

and capricious, an abuse of discretion, and not in accordance with law. See 5 U.S.C. § 706(2)(A).


                                                  2
             4:18-cv-03166 Doc # 1 Filed: 12/10/18 Page 3 of 4 - Page ID # 3



                            The NAD’s Jurisdictional Determination

       13.       A “participant,” for the purpose of determining who has the right to review an

agency decision, is “any individual or entity who has applied for, or whose right to participate in

or receive, a payment, loan, loan guarantee, or other benefit in accordance with any program of

an agency . . . is affected by a decision of such agency.” 7 C.F.R. § 11.1. See 7 C.F.R. § 11.3.

       14.       Epp’s right to participate in USDA program benefits is adversely affected by the

NRCS’s determination that the lands at issue have not been subjected to a certified wetland

determination.

       15.       Judge Gabrial’s finding that Epp was not a “participant” as defined by 7 C.F.R. §

11.1 was not in accordance with the law. See Exhibit B, at 3.

                             The NAD’s Determination on the Merits

       16.       The Food Agriculture Conservation and Trade Act of 1990 (“the Act”) provided

that “[t]he Secretary shall delineate wetlands on wetland delineation maps.” Pub. L. No. 101-

624, § 1222, 104 Stat. 3573. The Act went on to require that:

       [T]he Secretary shall certify each such map as sufficient for the purpose of
       making determinations of ineligibility for program benefits . . . . The Secretary
       shall not be required to provide an opportunity for an appeal of delineations
       completed prior to the enactment of this subsection that are not changed, and for
       which an appeal had already occurred and, in connection with such previous
       appeal, an on-site determination had been conducted.” Id.

       17.       Judge Gabrial erred in holding that the NRCS had the discretion to decide that

“wetland determinations made prior to November 28, 1990, are not of sufficient quality to decide

ineligibility for USDA program benefits.” Exhibit B, at 8.

                                     PRAYER FOR RELIEF

       WHEREFORE, Epp prays that the Court enter judgment as follows:




                                                  3
     4:18-cv-03166 Doc # 1 Filed: 12/10/18 Page 4 of 4 - Page ID # 4



A.      That this Court reverse the NAD’s Appeal Determination and find that the NAD

        had jurisdiction to hear Epp’s Appeal and that Epp’s September 4, 1990

        determination on what was then Tract Number 1890 is a “certified wetland

        determination”.

B.      That this Court award Epp his costs and attorneys’ fees, pursuant to the Equal

        Access to Justice Act, 5 U.S.C. § 504.

C.      That this Court grant such other and further relief as the Court deems just,

        equitable and proper.

                   DESIGNATION OF PLACE FOR TRIAL

Epp designates Lincoln, Nebraska, as the place for trial.

                                      RICHARD EPP, Plaintiff

                                      By His Attorneys,

                                      MATTSON RICKETTS LAW FIRM
                                      134 S. 13th Street, Suite 1200
                                      Lincoln, Nebraska 68508-1901
                                      Phone No.: (402) 475-8433
                                      Fax No.: (402) 475-0105
                                      E-mail: sdm@mattsonricketts.com

                                By:   /s/ Stephen D. Mossman
                                      Stephen D. Mossman, #19859
                                      One of Said Attorneys




                                          4
